Citation Nr: 0837155	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date for an award of a 40 
percent evaluation for retinitis pigmentosa, prior to 
September 24, 1965.  

2.  Entitlement to an effective date for an award of special 
monthly compensation on account of blindness in one eye, 
prior to October 25, 1977.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
February 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) that assigned a 40 percent evaluation 
for retinitis pigmentosa effective September 24, 1965.  In 
addition, the RO assigned an effective date of October 25, 
1977 for an award of special monthly compensation on account 
of blindness of one eye with 5/200 visual acuity or less, and 
blindness of the other eye having only light perception.

This case has a complex procedural history.  In February 
1993, a hearing officer granted service connection for 
retinitis pigmentosa.  An April 1993 rating decision assigned 
a 100 percent evaluation for it, effective March 1, 1990.  
Based on guidance provided in a June 1991 memorandum from the 
Director, Compensation and Pension Service of the VA, the RO, 
in a rating decision later that month, assigned a 100 percent 
evaluation for retinitis pigmentosa, effective March 5, 1985.  
This was also the effective date for an award of special 
monthly compensation on account of blindness in one eye with 
5/200 visual acuity or less and blindness in the other eye 
having only light perception.

The veteran disagreed with the effective date assigned for 
the grant of service connection for retinitis pigmentosa.  He 
ultimately appealed to the Board which, in an April 1997 
decision, denied the claim.  He then filed a timely appeal 
with the United States Court of Appeals for Veterans Claims 
(Court), which, in an Order dated May 14, 1998, vacated the 
Board's determination.  By decisions dated in November 1998 
and June 2001, the Board remanded the veteran's claim to 
ensure due process and for additional development of the 
record.  

A February 2004 Board decision concluded that the proper 
effective date for the award of service connection for 
retinitis pigmentosa was October 27, 1977.  An April 2004 
rating decision implemented this decision and assigned a 10 
percent rating for retinitis pigmentosa effective October 27, 
1977, and a 100 percent evaluation, effective November 23, 
1984.  The veteran continued to disagree with the effective 
date of the award.  In a stipulated agreement dated November 
2004, the VA and the veteran agreed that an effective date of 
February 18, 1947 would be assigned for the grant of service 
connection for retinitis pigmentosa, but that no such 
agreement was reached as to the appropriate disability rating 
that would be assigned.  The veteran's appeal to the Court 
was terminated in a November 2004 Order.  

By rating action dated in November 2004, the RO assigned a 10 
percent evaluation for retinitis pigmentosa effective 
February 18, 1947; a 20 percent evaluation, effective 
November 1, 1951; a 40 percent evaluation, effective 
September 24, 1965; a 50 percent evaluation effective May 6, 
1968; and a 100 percent evaluation, effective October 25, 
1977.  The effective date of the award of special monthly 
compensation on account of blindness in one eye with 5/200 
visual acuity or less, and blindness in the other eye having 
only light perception was revised to October 25, 1977.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A private medical report of September 24, 1965 reflects 
corrected visual acuity of 3/200 in the right eye and 20/50 
in the left eye.  

2.  Visual acuity showing light perception only in the right 
eye was first demonstrated by a private physician on October 
25, 1977.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date for an award of a 40 
percent evaluation for retinitis pigmentosa, prior to 
September 24, 1965, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6069, 
6073, 6076 (2007).

2.  The criteria for an effective date for an award of 
special monthly compensation on account of blindness of one 
eye, prior to October 25, 1977, have not been met.  
38 U.S.C.A. § 314 (effective 1977); 38 C.F.R. § 3.350 
(effective July 1, 1977).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In June 2008 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for an increased rating and for 
special monthly compensation, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  With 
respect to the claim for an increased rating, the letters 
informed the veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disabilities.  In addition, the 
June 2008 letter informed the veteran of the necessity of 
providing medical or lay evidence demonstrating a the level 
of impairment, and the effect that the condition has on his 
employment and daily life.  The notice provided examples of 
pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  The letters 
also advised the appellant of the evidence needed to 
establish an effective date.  The Board further points out 
that the supplemental statement of the case issued in July 
2008 included the diagnostic criteria for rating his service-
connected retinitis pigmentosa.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the VA and 
private medical records, and a VA examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under the criteria in effect in 1965, ratings on account of 
visual impairments considered for service connection are, 
when practicable, to be based only on examinations by 
specialists.  Such special examinations should include 
uncorrected and corrected central visual acuity for distance 
and near, with record of the refraction.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of the rating, except that if there exists a 
difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  38 C.F.R. 
§ 4.75 (as in effect in 1965).

Diagnostic Codes 6063-6079 contained the criteria to evaluate 
impairment of central visual acuity.  38 C.F.R. § 4.84a (as 
in effect in 1965).

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness, having only light perception or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/50 and 20/40, respectively, in the other eye.  38 
C.F.R. § 4.84a, Diagnostic Codes, 6066, 6069, 6073, 6076 
(2007).

The issue in this case is whether a rating of 40 percent is 
warranted for retinitis pigmentosa prior to September 25, 
1965.  The veteran's attorney argues that the 40 percent 
rating should be effective in June 1956, the date of a VA 
examination.  He points out that the veteran's visual acuity 
in his right eye in 1950 was correctable to 20/60, and that 
the next occasion on which his visual acuity was noted was on 
the June 1956 examination.  The attorney asserts that the 
examiner noted at that time that the veteran's disposition 
was the same since the previous examination, except that the 
veteran had developed blindness of the right eye.  He claims 
that this provides compelling medical evidence of the 
progressive worsening of the veteran's retinitis pigmentosa.  

The record confirms that when he was seen in a VA outpatient 
treatment clinic in September 1950, the visual acuity in the 
veteran's right eye was 20/200, correctable to 20/60.  In the 
left eye, visual acuity was 20/70, correctable to 20/50.  
These findings support the 20 percent evaluation in effective 
immediately prior to September 1965.

The veteran's attorney is correct in stating that the next 
piece of medical evidence consists of the June 1956 VA 
examination.  It is significant to point out, however, that 
this examination was conducted to evaluate the veteran's 
hearing loss.  In the section headed "Medical History Since 
Latest VA Examination As Related By Person Examined," it was 
indicated that "[d]isposition same since last examination 
except that have developed blindness in right eye."  The 
veteran listed two physicians who had treated him for his eye 
problems.  It is clear that the reference to the eyes was the 
veteran's report of his history and not, contrary to the 
attorney's allegations, predicated on any clinical evaluation 
of the eyes.  There is nothing in the examination report to 
suggest that an examination of the eyes occurred at that 
time.  In this regard, the examination report contains no 
clinical findings concerning the eyes, and the veteran's 
visual acuity was not measured.

The next evidence concerning the veteran's vision is 
contained in a report from a private physician on September 
24, 1965.  That examination reflects corrected visual acuity 
of 3/200 in the right eye and 20/50 in the left eye.  It was 
this report that provided the basis for assigning the 40 
percent evaluation for retinitis pigmentosa, and there is no 
objective evidence in the record to support an earlier 
effective date.  

The Board concludes, therefore, that the medical evidence of 
record is of greater probative value than the veteran's 
assertions regarding the severity of his loss of vision.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an effective date for a 40 
percent evaluation for retinitis pigmentosa prior to 
September 24, 1965.

	II.  Special monthly compensation 

Special monthly compensation may be paid for blindness of one 
eye with 5/200 visual acuity or less and blindness of the 
other eye having only light perception.  38 C.F.R. § 3.350.

Loss of use or blindness of one eye, having only light 
perception, exists when there is an inability to recognize 
test letters at 1 foot (.30 m.) and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet (.91 m.); with lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.

The veteran's attorney argues that since the RO assigned a 40 
percent evaluation for retinitis pigmentosa effective 
September 24, 1965, it has conceded that the veteran has 
"suffered blindness in one eye, having only light 
perception."  This is simply not true.  As noted above, the 
report of September 1965 revealed that the veteran had 
corrected visual acuity of 3/200 in the right eye and 20/50 
in the left eye.  The fact remains that this examination did 
not establish that the veteran's visual acuity was light 
perception only in the right eye.  Indeed, he was able to see 
hand motion at five feet in May 1968.  The number of feet at 
which the veteran could see hand motion was not reported in 
September 1970.  The initial clinical evidence that the 
visual acuity in the veteran's right eye was light perception 
only is contained in the October 25, 1977 report from a 
private physician. 

The Board reiterates that the provisions of 38 C.F.R. § 4.79 
have essentially remained the same since at least 1965.  The 
regulation very specifically states that loss of use or 
blindness in one eye, having only light perception, will be 
deemed to be present when there is inability to recognize 
letters at 1 foot, and perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet.  The 
Board concludes that the medical findings on examination are 
of greater probative value than the veteran's allegations 
regarding the severity of his loss of visual acuity in his 
right eye.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
effective date for an award of special monthly compensation 
on account of blindness in one eye with visual acuity of 
5/200 or less, and blindness in the other eye having only 
light perception, prior to October 25, 1977.  




ORDER

An effective date for an award of a 40 percent evaluation for 
retinitis pigmentosa prior to September 24, 1965, is denied.

An effective date for an award of special monthly 
compensation on account of blindness in one eye, prior to 
October 25, 1977, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


